DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022 has been entered.
Allowable Subject Matter
Claims 33-59 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims remain allowable for the same reasons provided in the Notice of Allowance mailed on May 13, 2022:
The previously cited prior art fails to teach “a processor configured to access the memory and to cause the communications interface to instruct the pulsed light source to produce a pulsed light beam according to the recipe to thereby generate, during a single exposure pass, at least the first aerial image at a first plane and the second aerial image at a second plane distinct from the first plane; wherein the communications interface enables modification of the recipe to thereby control the dose provided by the first aerial image relative to the dose provided by the second aerial image,” as recited in claim 33 and “generating, during a single exposure pass, at least a first aerial image using the first pulses in the first set and a second aerial image using the second pulses in the second set, the first aerial image being at a first plane and the second aerial image being at a second plane, the first plane and the second plane being separated from each other by a separation distance along the direction of propagation; and controlling a dose applied at the first aerial image relative to a dose applied at the second aerial image,” as recited in claim 44. Claims 34-43 and 45-59 depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759